       Case 1:20-cv-06657-VEC-KHP Document 65 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                      USDC SDNY
                                                                   DOCUMENT
 ------------------------------------------------------------ X
                                                                   ELECTRONICALLY FILED
                                                              :
                                                                   DOC #:
 PANKAJ KUMUDCHANDRA PHADNIS,                                 :
                                                                   DATE FILED: 3/25/2021
                                                              :
                                              Plaintiff,      :
                            -against-                         :
                                                              :       20-CV-6657 (VEC)
                                                              :
 TATA AMERICA INTERNATIONAL                                   :             ORDER
 CORPORATION,                                                 :
                                              Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        Plaintiff Pankaj Kumudchandra Phadnis brought this action pro se against Tata America

International Corporation. Plaintiff’s complaint alleges a breach of contract between Plaintiff

and Tata Trusts, which owns a majority stake in a parent entity of Tata America. Compl., Dkt. 1.

Tata America, the named defendant in this case, is not a party to the contract at issue. See id.

On September 30, 2020, Defendant moved to dismiss the complaint for failure to state a claim.

Dkt. 19. On February 24, 2021, Magistrate Judge Parker issued a Report and Recommendation

(“R&R”) recommending that Defendant’s motion be granted without prejudice to Plaintiff’s

right to amend the complaint. R&R, Dkt. 47. Neither party filed timely objections. For the

following reasons, the Court adopts Magistrate Judge Parker’s R&R in its entirety. Defendant’s

motion to dismiss is GRANTED without prejudice.

                                                DISCUSSION

        In reviewing a report and recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). To accept those portions of the report to which no timely objection

has been made, “a district court need only satisfy itself that there is no clear error on the face of
      Case 1:20-cv-06657-VEC-KHP Document 65 Filed 03/25/21 Page 2 of 2




the record.” Wilds v. United Parcel Serv. Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)

(quoting Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985)).

       Careful review of Magistrate Judge Parker’s R&R reveals that there is no clear error in its

conclusions. As Magistrate Judge Parker explained, “it is clear that Plaintiff has sued the wrong

party based on the allegations and concessions in the Complaint.” R&R at 9. Defendant is not a

party to the contract at issue and Plaintiff has failed to demonstrate why the obligations of

nonparties Tata Trusts and Tata Sons should be imputed to Tata America. Id. at 8.

                                         CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss is GRANTED without

prejudice. This case remains referred to Magistrate Judge Parker with respect to Plaintiff’s

proposed amended complaint.

       The Clerk of Court is respectfully directed to terminate the open motion at docket entry

19.



SO ORDERED.

                                                      _________________________________
Date: March 25, 2021                                  VALERIE CAPRONI
      New York, NY                                    United States District Judge




                                                 2
